IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE                     FILED
                                                           November 19, 1997

                                                          Cecil W. Crowson
GARY W. PHELPS,                              )           Appellate Court Clerk
                                             )
      Plaintiff/Appellant,                   )
                                             )      Davidson Chancery
                                             )      No. 95-1892-III
VS.                                          )
                                             )      Appeal No.
                                             )      01A01-9603-CH-00103
TENNESSEE BOARD OF PAROLES,                  )
ET AL.,                                      )
                                             )
      Defendants/Appellees.                  )


                                  ORDER

      The Tennessee Board of Paroles has filed a petition for rehearing pointing out
that this court’s October 22, 1997 opinion relies upon outdated regulations. We have
determined that the motion is well-taken.


      It is, therefore, ordered that this court’s opinion filed on October 22, 1997 be
and is hereby withdrawn and replaced with the opinion filed contemporaneously with
this order.


      ENTER, this ______ day of November, 1997.



                                             _________________________________
                                             HENRY F. TODD, PRESIDING JUDGE
                                             MIDDLE SECTION


                                              _________________________________
                                              SAMUEL L. LEWIS, JUDGE


                                              _________________________________
                                              WILLIAM C. KOCH, JR., JUDGE